PER CURIAM
Defendant was found guilty of delivery of a controlled substance and the court imposed a sentence of 10 years, suspended its execution and placed defendant on probation for five years. Later, the court revoked probation and ordered that
“defendant shall be committed to the * * * Correctional Division [sic] * * * for a period of ten (10) years, with a seventeen (17) month minimum.”
Defendant first argues that the court abused its discretion when it revoked his probation. There is no merit to that assignment.
He also contends that the court had no authority to modify the sentence previously imposed by adding the minimum term. The state concedes error. We agree. State v. Stevens, 253 Or 563, 456 P2d 494 (1969); State v. Mossman, 75 Or App 385, 706 P2d 203 (1985).
Remanded for an order vacating the minimum sentence; otherwise affirmed.